United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-1784
                                      ___________

Sheila J. Young,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *
                                      *
             Appellee.                *
                                 ___________

                           Submitted: April 13, 2000
                               Filed: July 28, 2000
                                   ___________

Before WOLLMAN, Chief Judge, BEAM, Circuit Judge, and FRANK,1 District Judge.
                              ___________

WOLLMAN, Chief Judge.

       Sheila J. Young appeals from the district court’s2 order affirming the denial of
her request for disability insurance benefits under Title II of the Social Security Act, 42
U.S.C. § 401 et seq. We affirm.


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, sitting by designation.
      2
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
                                          I.

       Young was born on September 17, 1958. Her past relevant work is that of a
general duty nurse. Young filed for disability insurance benefits in October of 1994,
alleging that she could not work because of multiple sclerosis.3 After her request was
denied initially and upon review, Young appealed to an administrative law judge (ALJ),
who evaluated her claim according to the five-step sequential analysis prescribed by
the social security regulations. See 20 C.F.R. §§ 404.1520(a)-(f); Bowen v. Yuckert,
482 U.S. 137, 140-42 (1987) (describing the five-step analysis). The ALJ determined
that Young met the disability insured-status requirements4 between October 15, 1983,
and December 31, 1988, a period during which she had not engaged in substantial
gainful activity. The ALJ also found, however, that Young’s multiple sclerosis did not
meet or equal the criteria found in the social security administration’s Listing of
Impairments. See 20 C.F.R. § 404, Subpart P, App. 1. The ALJ found that Young was
unable to perform her past relevant work as a general duty nurse but possessed the
residual functional capacity (RFC) to perform a limited range of sedentary work.
Based on a vocational expert’s response to a hypothetical question, the ALJ concluded




      3
        Multiple sclerosis is an autoimmune disorder in which the insulating sheath
surrounding nerve fibers is destroyed and replaced by scar tissue, causing nerve
communication to be disrupted. Symptoms, which vary widely from person to person
and from stage to stage of the disease, include muscle weakness, numbness, fatigue,
loss of balance, pain, and loss of bowel and bladder control. Most often the disease
remits and relapses, but it may progress without remissions or with periodic plateaus
or minimal improvements. No single test confirms a diagnosis, but magnetic resonance
imaging can reveal the areas of scar tissue. See Sloane-Dorland Annotated Medical-
Legal Dictionary 632-33 (1987), supp. at 470-71 (1992).
      4
        For insured status (the Act’s “earnings requirement”), an individual must have
20 quarters of coverage in the 40-quarter period ending with the first quarter of
disability. See 42 U.S.C. §§ 416(i)(3)(B), 423(c)(1)(B).
                                         -2-
that Young could perform a significant number of jobs in the national economy and
accordingly denied Young’s request for benefits.

      The Appeals Council denied Young’s request for further review, making the
ALJ’s decision the final decision of the Commissioner. Young then sought review in
the district court pursuant to 42 U.S.C. § 405(g). The district court granted the
Commissioner’s motion for summary judgment, finding that substantial evidence
supported the Commissioner’s decision to deny Young disability benefits. For reversal,
Young challenges the ALJ’s credibility findings, RFC assessment, formulation of the
hypothetical, and conclusions regarding the availability of jobs in the national economy
that Young could perform.

                                          II.

      Our role on review is to determine whether the Commissioner’s findings are
supported by substantial evidence on the record as a whole. See Prosch v. Apfel, 201
F.3d 1010, 1012 (8th Cir. 2000). Substantial evidence is relevant evidence that a
reasonable mind would accept as adequate to support the Commissioner’s conclusion.
See Craig v. Apfel, 212 F.3d 433, 435 (8th Cir. 2000). In determining whether existing
evidence is substantial, we consider evidence that detracts from the Commissioner’s
decision as well as evidence that supports it. See Prosch, 201 F.3d at 1012. We may
not reverse the Commissioner’s decision merely because substantial evidence exists in
the record that would have supported a contrary outcome. See id. Rather, if, after
reviewing the record, we find that “‘it is possible to draw two inconsistent positions
from the evidence and one of those positions represents the [Commissioner’s] findings,
we must affirm the decision’” of the Commissioner. Roth v. Shalala, 45 F.3d 279, 282
(8th Cir. 1995) (quoting Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992)).

      Young first argues that the ALJ failed to make credibility determinations
regarding the testimony of Young and her husband and improperly discounted various

                                          -3-
statements by Young’s friends solely because they did not constitute medical evidence.
We find, however, that although the ALJ did not expressly discredit Young’s
testimony, he did so implicitly by evaluating her testimony in light of the factors set
forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (subsequent history
omitted), and by identifying inconsistencies between her statements and evidence in the
record. Although specific articulation of credibility findings is preferable, we consider
the lack thereof to constitute a deficiency in opinion-writing that does not require
reversal because the ultimate finding is supported by substantial evidence in the record.
See Reynolds v. Chater, 82 F.3d 254, 258 (8th Cir. 1996). In addition, because the
same evidence also supports discounting the testimony of Young’s husband, the ALJ’s
failure to give specific reasons for disregarding his testimony is inconsequential. See
Lorenzen v. Chater, 71 F.3d 316, 319 (8th Cir. 1995) (arguable failure of ALJ
specifically to discredit witness has no bearing on outcome when witness’s testimony
is discredited by same evidence that proves claimant’s testimony not credible). Finally,
we find that the ALJ did not discredit the statements of Young’s friends merely on the
grounds that they were not medical evidence; rather, the ALJ observed that the
statements were devoid of specific information that could contradict the medical
evidence regarding Young’s capabilities during the relevant time period.

      Second, Young contends that the Commissioner did not establish by medical
evidence that Young possessed the RFC to work full-time in a competitive
environment.5 We disagree. The ALJ’s opinion thoroughly discussed Young’s medical


      5
        The parties engage in a lengthy dispute over whether RFC is properly evaluated
at step four or step five, and over who bears the burden of demonstrating RFC. We
reiterate that RFC is determined at step four, where the burden of proof rests with the
claimant. See 20 C.F.R. §§ 404.1520(a),(e),(f); 404.1545-46; 404.1560-61; Bowen,
482 U.S. at 146 n.5; Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995). If the
Commissioner determines that, in light of a claimant’s RFC, he or she cannot perform
past work, the inquiry proceeds to step five, where the burden of production shifts to
the Commissioner to produce evidence of jobs available in the national economy that
                                           -4-
treatment records from the relevant period before assessing her physical abilities. After
describing Young’s limitations, the ALJ noted medical reports showing that her
neurological status was essentially normal and that her May 1988 magnetic resonance
imaging test demonstrated no evidence of multiple sclerosis. We find it significant that
no physician who examined Young submitted a medical conclusion that she is disabled
and unable to perform any type of work. See Brown v. Chater, 87 F.3d 963, 964-65
(8th Cir. 1996). Moreover, Young stated in her disability report that she cooked,
cleaned, did laundry, shopped, studied Russian, and exercised, and the ALJ found that
during the relevant period she functioned as the primary caretaker for her home and two
small children. This evidence further confirms Young’s ability to work on a daily basis
in the national economy. See Craig, supra, at 436 (fact that claimant “continues to
engage in many normal daily living activities including driving, shopping, visiting with
friends and relatives, and picking up her grandchild” supports finding of ability to
work); Pena v. Chater, 76 F.3d 906, 908 (8th Cir. 1996) (grocery shopping, driving,
and daily child care inconsistent with claims of disabling pain); Walker v. Shalala, 993
F.2d 630, 631-32 (8th Cir. 1993) (daily activities of driving, cooking and washing
dishes inconsistent with claims of disabling pain).

       Young’s third argument is that the hypothetical posed to the vocational expert
did not adequately describe her impairments during the relevant period. Our review of
the record, however, leads us to conclude that the hypothetical was supported by
substantial evidence. Young contends that the ALJ failed to include limitations related
to her bladder control problems and fatigue, but a hypothetical need only include
impairments that are supported by the record and which the ALJ accepts as valid. See
Prosch, 201 F.3d at 1015.




can be performed by a person with the claimant’s RFC and vocational skills. See Roth,
45 F.3d at 282. The ultimate burden of persuasion to prove disability, however, always
remains with the claimant. See id.
                                           -5-
       We recognize that incontinence can in some circumstances be a serious disabling
condition. See Crowley v. Apfel, 197 F.3d 194, 198-99 (5th Cir. 1999); Haynes v.
Heckler, 716 F.2d 483, 485 (8th Cir. 1983). In this case, however, although an
ongoing history of bladder problems was mentioned in Young’s disability report and
in several doctor’s examination notes, neither Young nor her husband indicated at the
hearing that this problem was in any way debilitating, or even serious, during the
relevant period. Moreover, we find that the notion of fatigue was encompassed within
the ALJ’s statement that Young could only sit for two to four hours at a time up to eight
hours per day, stand for one hour at a time up to four hours per day, and walk one
block. See Warburton v. Apfel, 188 F.3d 1047, 1050-51 (8th Cir. 1999) (although, in
order to constitute substantial evidence, testimony from a vocational expert must be
based on a properly phrased hypothetical, the hypothetical need not use specific
diagnostic terms where other descriptive terms adequately describe a claimant’s
impairments). Similarly, although the ALJ did not include findings specifically relating
to Young’s RFC for carrying, we find that this issue was adequately covered by the
hypothetical’s statement that Young was incapable of lifting more than ten pounds and
by its description of her inability to use her right arm to grasp, manipulate, or lift
anything repetitively above shoulder height. See id. Furthermore, Young’s argument
that the hypothetical overstated her right-arm capabilities rings hollow in light of the
fact that the ALJ’s description was both consistent with Young’s own testimony and
arguably more generous to Young than the findings of several physicians who examined
her.

      Last, Young argues that the vocational expert (VE) contradicted himself by
suggesting that Young was limited to sedentary work but then stating that she could
perform several light nursing jobs.6 The VE acknowledged that several of the jobs he


      6
       Light work requires the ability to lift up to 20 pounds at a time, whereas
sedentary work requires the ability to lift only 10 pounds. See 20 C.F.R. § 404.1567(a)
& (b).
                                           -6-
recommended are classified in the Dictionary of Occupational Titles (DOT) as light
jobs. However, he indicated that some of these positions as they exist in the national
economy and locally could be performed at a sedentary level depending on the
equipment and office setup.

       Although the DOT generally controls, “[t]he DOT classifications may be
rebutted . . . with VE testimony which shows that ‘particular jobs, whether classified
as light or sedentary, may be ones that a claimant can perform.’” Montgomery v.
Chater, 69 F.3d 273, 276 (8th Cir. 1995) (quoting Johnson v. Shalala, 60 F.3d 1428,
1435 (9th Cir. 1995)). We find that the vocational expert adequately rebutted the DOT
classifications in this case, and we note that the DOT itself states that it is not
comprehensive and that individuals “demanding specific job requirements should
supplement this data with local information detailing jobs within their community.”
DOT at xiii (quoted in Johnson, 60 F.3d at 1435); see Carlson v. Chater, 74 F.3d 869,
871 (8th Cir. 1996) (DOT definitions of particular jobs represent only the
“‘approximate maximum requirements for each position, rather than [the] range’”)
(quoting Jones v. Chater, 72 F.3d 81, 82 (8th Cir. 1995)); cf. Jones v. Apfel, 190 F.3d
1224, 1229-30 (11th Cir. 1999) (noting various approaches among the circuits to
divergences between DOT classifications and VE testimony). In any event, even if the
vocational expert did not successfully rebut the DOT definitions, the ALJ identified
three unskilled sedentary jobs – order clerk, surveillance monitor, and telephone
surveyor – Young could undisputedly perform.

      The judgment is affirmed.




                                          -7-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -8-